Title: To Alexander Hamilton from John M. Pintard, 4 July 1793
From: Pintard, John M.
To: Hamilton, Alexander



Madeira 4th July 1793
The HonbleAlexander Hamilton.
Dear Sir

Thinking that your Stocks of Madeira might be nearly exausted I have Shiped on Board the Brig Molly Capt E Morris one pipe of choice old wine Marked CM & consigned it to my Friends Messrs. Woodrop & Joseph Sims of Philadelphia with directions to deliver it to you provided you choose to take it. Should you Conclude on taking it they will furnish you with the cost of it together with the charges thereon which you will be pleased to Settle with them.
Mrs. Pintard joins me in Respectfull Compliments to you and Mrs Hamilton and Beleive me to be with great Respect
Dear Sir   Your most obedient   and very Humble Sert

John M Pintard

